THE COURT.
Petitioner sued to secure the custody of June Bevens, a minor, on a petition alleging that the minor was illegally restrained by L.D. Bohnett and Mrs. Bohnett. [1] The respondents answered, alleging that the minor was held in their custody by virtue of an order of the juvenile court. No traverse was made to the answer, but, when the matter was first presented to this court, portions of the records of the county clerk were offered in evidence tending to show that the proceedings in the juvenile court were incomplete. It does appear from this record, however, that proceedings were instituted in the juvenile court in Santa Clara County on December 8, 1916, asking the court to assume jurisdiction over the minor, who was then a little over one year of age and destitute; that for the past fourteen years she has been in the custody of persons other than her parents under orders of that court made from time to time during that period; and that said proceedings are still pending and undetermined.
At the time of the hearing in this court we directed petitioner's attention to her failure to traverse the return and to the incompleteness of the record. The court then notified petitioner's counsel that the burden of proof was on her and time was allowed to enable her to complete the proof and to file her opening brief. The cause was heard on August 12th of this year, and since that time the petitioner has done nothing in the way of presenting either proof or brief. We are not required to assume counsel's burden of presenting a matter before the court for decision, hence the cause should be dismissed for lack of prosecution.
Ordered proceeding dismissed. *Page 619